Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected Notice of Allowability (NOA) supplements the previous Notice of Allowability dated 04/26/2021.  All the details remain the same as in the previous NOA action, except for the IDS document filed on 06/08/2021. It is noted that all the other documents which are not attached to the current corrected NOA are found in the previous NOA Action of 04/26/2021.  

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) was submitted on 06/08/2021 after the mailing date of the said NOA action dated 04/26/2021. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure document has been considered by the Examiner, and signed and initialed copy thereof is enclosed herewith.  
Examiner’s Amendment
The Examiner's amendment set forth in the NOA of 04/26/2021 remains in effect and is also incorporated herein by reference.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 48, 61 and 64-66 are allowed for the reasons articulated in the notice of allowance (NOA) mailed on 04/26/2021, which are incorporated herein by reference. .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 48, 61, and 64-66 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613